COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-00-368-CR
 
WOODIE E. MCKESSON                                                                                
APPELLANT
V.
THE STATE OF TEXAS                                                                                        
STATE
----------
FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
ON PERMANENT ABATEMENT
OF APPEAL
----------
We have considered the appellant's "Motion To Permanently Abate
Appeal" due to the death of the appellant. A copy of the certificate of
death states that appellant died on October 25, 2002.
The death of an appellant during the pendency of an appeal deprives this
court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim.
App. 1993). Under these circumstances, the appropriate disposition is the
permanent abatement of the appeal. See TEX.
R. APP. P. 7.1(a)(2).
No decision of this court having been delivered prior to the receipt of this
motion, the court finds the motion to permanently abate the appeal should be
granted. It is therefore ordered, adjudged, and decreed that the appeal is
permanently abated.
                                                                       
PER CURIAM
PANEL F: DAUPHINOT and LIVINGSTON, JJ.; and JOHN HILL, J. (Retired,
                                       
Sitting by Assignment).
DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)
 
(DELIVERED February 13, 2003)

1. See Tex. R. App. P. 47.4.